DETAILED ACTION
In response to the Amendments filed on October 8, 2021, claims 1, 11, and 14 are amended; and claim 15 is cancelled. Currently, claims 1-14 and 16-20 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The preliminary amendment filed on August 20, 2018 has been accepted.

Drawings
The replacement drawing sheet filed on October 8, 2021 is accepted.

Response to Arguments
With regards to the previous drawing objection, the replacement drawing sheet are considered sufficient to clarifying the previous informality. Therefore, the previous drawing objection is hereby withdrawn. 

With regards to the 35 U.S. C. 112(a) rejection, applicant’s arguments on pgs. 7-8 of the Remarks that since micropumps are known in the art and that instant [0032] provide disclosure that the micropumps allows for controlling drug release are considered persuasive. Accordingly, the limitation is interpreted as requiring the drug delivery system comprising any known micropumps being arranged in the system such as illustrated by the block diagram of Fig. 4 for controlling drug release. Therefore, the previous 35 U.S.C. 112(a) rejection of the claims are hereby withdrawn.

With regards to the 35 U.S. C. 112(b) rejection, the amendment to claim 11 as noted on pg. 8 of the Remarks are considered sufficient to clarifying the previous confusion. Therefore, the previous 35 U.S.C. 112(b) rejection of the claim is hereby withdrawn.

Applicant’s arguments filed on October 8, 2021 have been considered. While the arguments drawn to claims 9 and 14 on pgs. 9-10 are not persuasive, the arguments drawn to amended claim 1 (on pgs. 8-9) and amended claim 16 (on pgs. 11-12) are persuasive. Therefore, since claims 9 and 14 are amended to include the amended limitations of claims 1 and 16 in the Examiner’s Amendments below, the arguments for amended claims 1 and 16 are also persuasive for respective claims 9 and 14.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Thomas on November 17, 2021.

The application has been amended as follows:
Claim 16 is cancelled.
Claims 9 and 14 are amended as follow:
9. (Currently Amended) A drug delivery method, comprising:

providing a control module suitable for controlling the wireless drug delivery integrated circuit;
providing a first electrode and a second electrode, which are both attached to the wireless drug delivery integrated circuit;
providing a first electroactive polymer;
providing a first pharmaceutical compound;
releasing the first pharmaceutical compound into a first solution in a chamber by generating a first voltage difference between the first electrode and the second electrode.
14 (Currently Amended) A drug delivery system, comprising:
a drug delivery integrated circuit;
a first electrode and a second electrode, which are both attached to the drug delivery
integrated circuit;
a first electroactive polymer; and
a first pharmaceutical compound, wherein the first electroactive polymer and the first pharmaceutical compound are layered as films on the first electrode;
wherein a voltage is applied across the first electrode and the second electrode,
wherein a voltage threshold is triggered by a measurement threshold, and
wherein the measurement threshold is at least one of a timing sequence and a solution concentration, where the solution concentration is at least one of a sugar concentration, a salt concentration, and a hormone concentration.

REASONS FOR ALLOWANCE
Claims 1-14 and 17-20, as presented in the above Examiner’s Amendments of the Amendments filed on October 8, 2021, are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the drug delivery systems or the drug delivery method as required by the amended claims.
The closest prior art of record is Santini (US Pub. No. 2008/0083041 A1), Shih (US Pub. No. 2011/0202032 A1), Kurt (US Pub. No. 2008/0228044 A1), Kellogg (US Pub. No. 2006/0015058 A1), Hardy (US Pub. No. 2015/0265712 A1), Santini (WO 01/35928 A1), and Richards (WO 01/41736 A1).
Regarding claims 1 and 9, the closest prior art of record does not explicitly disclose the specifics of a chamber with a first solution such that the pharmaceutical compound releases into the first solution (claim 1) or the specifics of the claimed releasing of the pharmaceutical (claim 9) as required by the amended claims. In particular, while Shih discloses a drug delivery system with a control module, an integrated circuit, two electrodes, and an electroactive polymer, wherein in response to a voltage difference between the electrodes releases a pharmaceutical compound into a chamber 
Regarding claim 14, the closest prior art of record does not explicitly disclose the specifics of thresholds as required by the amended claim. Although Shih also further discloses that saline solutions are known electrolyte liquid, Shih does not disclose all of the specifics of the claimed thresholds. See also applicant’s arguments on pgs. 11-12 for details regarding Santini.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.